Citation Nr: 1824916	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  10-41 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than post-traumatic stress disorder, to include schizophrenia and major depressive disorder, including as due to a service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 29, 1974 to August 13, 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2009 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In May 2014, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

This appeal was previously remanded by the Board in December 2017 in order for the Agency of Original Jurisdiction (AOJ) to conduct additional development, including obtaining the Veteran's service personnel records and his records from the Social Security Administration (SSA).  The Veteran's SPRs have been associated with the record but, in January 2018, VA was informed that the Veteran's SSA records have been destroyed.  However, the remaining directives of the December 2017 remand were not complied with, thereby necessitating another remand.  

Accordingly, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.  


REMAND

In the December 2017 remand, the Board directed that, if additional SSA records or SPRs were obtained, an addendum opinion regarding the Veteran's current acquired psychiatric disability should be obtained.  While the Veteran's SPRs were associated with the record, the AOJ did not request an addendum VA opinion, despite the fact that none of the SPRs were of record at the time of the February 2015 VA opinion.  See May 2017 Joint Motion for Remand; February 2018 supplemental statement of the case (SSOC).  Therefore, an addendum VA opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).  

An addendum opinion is also needed because the February 2015 VA opinion regarding whether the Veteran's current acquired psychiatric disorder is or has been aggravated by his service-connected lumbar spine disability is not supported by an adequate rationale.  Indeed, the examiner stated there is no plausible scientific evidence that physical conditions are aggravated by schizophrenia or other mental disorders; however, the question is whether the mental disabilities are aggravated by his physical condition, including the functional limitations caused thereby.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the February 2015 VA examiner (or any other appropriate clinician) and request that he/she provide an opinion regarding the following:

a. Review the Veteran's service personnel records (which contain information regarding the nature and circumstances of the Veteran's discharge from service) and state whether there is any change in the opinion provided regarding whether the Veteran's acquired psychiatric disability was incurred during or as a result of his military service.  

b. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disability, including schizophrenia and major depressive disorder is or has been aggravated (permanently worsened) by his service-connected lumbar spine disability?  

In answering this question, the clinician must consider the following:
* the Veteran's competent lay statements regarding the onset and progression of his psychiatric symptoms - see July 1977 VA examination; statements dated December 1982, February 1983; January 2009; October 2010.  
* Post-service medical evidence that suggests the Veteran's symptoms increased after his back surgery, including as a result of his continued pain and decreased functional loss thereafter - see August 1982 treatment record; undated clinical record; July 1987 treatment record

A rationale must be provided for each opinion offered.  

2. Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
L.M BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




